Citation Nr: 0844249	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  05-29 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a compensable disability evaluation for a 
left hip disability.

2.  Entitlement to service connection for a right hip 
disorder, to include as secondary to service-connected left 
hip disability.

3.  Entitlement to service connection for a lumbar spine 
disorder, to include as secondary to service-connected left 
hip disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to 
October 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

In October 2008, the veteran presented testimony before the 
undersigned member of the Board of Veterans' Appeals during a 
hearing at the RO.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Further development of the record is required to comply with 
VA's duty to assist the veteran in the development of the 
facts pertinent to the claims entitlement to a compensable 
disability rating percent for a left hip disability and 
entitlement to a service connection for right hip and lumbar 
spine disorders. 

With regard to the claim for an increased rating, a review of 
the record reveals that the veteran was last afforded a VA 
examination in March 2006.  At that time, the veteran 
demonstrated full range of motion in the left hip and his 
gait was normal.  Although the veteran was diagnosed as 
having bilateral osteoarthritis of the hips, the examiner 
made no determination as to whether this was a residual due 
to the veteran's in-service fracture of left hip.  
Accordingly, the veteran should be afforded an additional VA 
examination in order to determine the current severity and 
permanent residuals of his left hip disability.

With regard to the claims for service connection, at the 
hearing, the veteran testified that his current lumbar spine 
and right hip problems are attributable to his service-
connected left hip disability.  The Board is aware that the 
veteran was accorded an examination by a VA physician in 
January 2006 for evaluation of her lumbar spine and right hip 
disorders.  The physician opined that the veteran's right hip 
and lumbar spine disorder were not related to his service-
connected left hip disability.  Based on his review of the 
radiographic evidence and the medical record, the examiner 
opined the veteran did not have an altered gait due to his 
service-connected left hip disability.  Rather, the problem 
with the veteran's right hip was avascular necrosis, which 
was most probably due to prednisone usage.  The VA physician, 
however, did not address the August 2005 statement from T. 
Roger Humphrey, M.D., opining that if indeed the veteran had 
sustained a pubic ramus fracture during service, it was 
certainly possible for this to be a factor contributing to 
the current medical and orthopedic problems. 

The Board believes that an additional orthopedic examination 
by a physician would be helpful in the adjudication of the 
claims.  Accordingly, the case is REMANDED for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and extent of his service-connected 
left hip disability.  The claims file 
should be made available to the examiner 
for review.  The examiner is requested to 
identify all symptoms that are related to 
the veteran's service-connected left hip 
disability.  The examiner is requested to 
set forth in degrees of excursion any 
limitation of motion of the veteran's left 
hip that is related to his service- 
connected disability.

In so doing, the examiner is requested to 
do the following:

(1) express an opinion as to whether pain 
that is related to the veteran's left hip 
disability, could significantly limit the 
functional ability of the left hip during 
flare-ups or when the left hip is used 
repeatedly over a period of time, and 
express these determinations, if feasible, 
in terms of the additional loss of range 
of motion due to pain on use or during 
flare- ups; and

(2) determine whether as a result of the 
service-connected left hip disability, the 
left hip exhibits weakened movement, 
excess fatigability, or incoordination, 
and express these determinations, if 
feasible, in terms of the additional loss 
of range of motion due to any weakened 
movement, excess fatigability, or 
incoordination.  If the examiner is unable 
to offer an opinion with respect to 
whether or not these factors result in 
additional loss of range of motion, it 
should be so stated.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of the veteran's 
current lumbar spine and right hip 
disorders.  All indicated studies should 
be performed.  After examination of the 
veteran and review of the claims file, 
including review of the August 2005 
statement from the veteran's private 
treatment provider T. Roger Humphrey, 
M.D., the examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
higher) that the veteran's service-
connected left hip disability caused any 
current right hip and/or lumbar spine 
disorder.  The examiner should also 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or higher) that the veteran's 
service-connected left hip disability has 
aggravated, i.e., resulted in chronic 
worsening of, any current right hip or 
lumbar spine disease.

The examiner should explain the complete 
rationale for any opinion expressed. If an 
opinion cannot be rendered without resort 
to speculation, the examiner should state 
this for the record.

The claims file must be provided to the 
examiner and that it was available for 
review should be noted in the examination 
report.

3.  Thereafter, the RO should readjudicate 
the issues on appeal.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the RO should 
issue to the veteran and his 
representative a Supplemental Statement of 
the Case and afford them the appropriate 
opportunity for response thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

He is advised of the importance of appearing for any 
scheduled examination.  Failure to appear for such an 
examination without good cause may result in a denial of his 
claim.  38 C.F.R. § 3.655 (2008).  


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



